Citation Nr: 1103554	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-17 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a respiratory disability, 
to include chronic obstructive pulmonary disease (COPD) and 
asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active service from December 1955 to September 
1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied a claim for service connection for 
"chronic obstructive pulmonary disease (claimed as a lung 
condition due to asbestos exposure."   

The Board has determined that the issue is more accurately 
characterized as stated on the cover page of this decision.   


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during and after military 
service.

2.  The Veteran does not have asbestosis.

3.  The Veteran's COPD was not caused or aggravated by his 
service.


CONCLUSION OF LAW

A respiratory disability, to include COPD and asbestosis, were 
not incurred or aggravated during the Veteran's active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has a respiratory disability due to 
exposure to asbestos during service as a pipefitter aboard a 
ship.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also 
be granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to the 
period of service.  See 38 C.F.R. § 3.303(d).  

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the habitual 
inhalation of irritant mineral or metallic particles."  McGinty 
v. Brown, 4 Vet. App. 428, 429 (1993).  

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary promulgated any regulations 
in regard to such claims.  However, the VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C 
(Manual), provides information concerning claims for service 
connection for disabilities resulting asbestos exposure.  The 
date of this amended material is December 13, 2005.  The Court 
has held that VA must analyze an appellant's claim for service 
connection for asbestosis or asbestos-related disabilities under 
the appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The Manual defines asbestos as a fibrous form of silicate mineral 
of varied chemical composition and physical configuration, 
derived from serpentine and amphibole ore bodies.  M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common 
materials that may contain asbestos are steam pipes for heating 
units and boilers, ceiling tiles, roofing shingles, wallboard, 
fire-proofing materials, and thermal insulation.  Id. at 
Subsection (a).  Some of the major occupations involving exposure 
to asbestos include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as clutch 
facings and brake linings), and manufacture and installation of 
products such as roofing and flooring materials, asbestos cement 
sheet and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation 
of asbestos fibers can produce fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers of 
the lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of disease).  Id. at Subsection (d).  
The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether or not the veteran was exposed to asbestos either before 
or after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

The Veteran's discharge (DD Form 214), and his personnel file, 
show that his military occupation specialty was "mechanic - 
fabrication striker," and that he served aboard the U.S.S. 
Kermit Roosevelt beginning in about March 1956 until separation 
from service, during which time his rate was "FA"  (fireman 
apprentice) or "FN" (fireman).  They indicate that he received 
training in pipe fitting in October 1956.  

The Board finds that this evidence is sufficient to show that the 
Veteran was exposed to asbestos during service.  
The Veteran's service and service treatment reports show that in 
July 1957, he was treated for symptoms that included a cough, and 
that the diagnosis was "influenza, virus unknown."  The 
Veteran's separation examination report, dated in August 1957, 
shows that his lungs were clinically evaluated as normal, and 
that an associated chest X-ray was negative.  

As for the post-service medical evidence, it consists of VA and 
non-VA reports, dated between 2003 and 2006.  This evidence 
consists of the following:

A report from J.T.S., M.D., dated in October 2003, contains an 
impression of pulmonary asbestosis, and notes that this 
conclusion was based on X-ray changes.  The report notes a 
history of employment as a steelworker between 1959 and 1992, 
with asbestos exposure, and that he was currently a smoker.  

A report from J.F.P., M.D., dated in April 2005, shows that the 
Veteran reported that he had retired from a steel company after 
32 years.  The report states:

During those years, he worked as a general 
laborer and a hooker in Box Anneal.  He was 
exposed to very high concentrations of 
asbestos from coke ovens and overhead 
lines, while working on Zug Island.  He 
often wore asbestos gloves and aprons and 
was exposed to asbestos curtains.  In Box 
Anneal, he was exposed to high 
concentrations of asbestos from overhead 
steam and electrical lines that were 
insulated with the material.  The patient 
also indicates that he had additional 
exposure to asbestos material while in the 
U.S. Navy from 1955-1957 while aboard the 
U.S.S. Kermit Roosevelt.  

The report further notes that he continued to smoke against 
medical advice, averaging almost one pack of cigarettes daily for 
the past 48 years.  The relevant diagnoses were asbestosis, and 
obstructive lung disease.  Dr. J.F.P. states that the Veteran's 
asbestos diagnosis, "within a reasonable degree of medical 
certainty," is based on the Veteran's chest X-ray, pulmonary 
function tests (PFT's), physical examination and work history.  

A VA examination report, dated in October 2006, shows that the 
examiner stated that the Veteran's C-file had been reviewed.  The 
report shows the following: the Veteran reported that during his 
active duty, he worked on a ship between 1956 and 1957 as a pipe 
fitter and a striker, "and was severely exposed to asbestos 
during that time."  He further reported that he had worked for a 
steel company between 1959 and 1995, as a laborer in production, 
"where he was exposed to asbestos that was all over."  He 
stated that he had smoked from 1955 up to the present, up to two 
packs per day, with current use of about three to ten cigarettes 
per day.  The diagnoses were "exposure to asbestos," and mild 
COPD.  The examiner concluded that the Veteran had mild COPD 
which is unlikely to be related to his military exposure of 
asbestos.  An associated VA PFT report is also of record, which 
notes a "smoke time" of "50," a history of 75 pack-years of 
cigarettes, and that the Veteran was currently a smoker.  

The Board finds that the evidence is insufficient to show that 
the Veteran has asbestosis.  Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that under 38 U.S.C.A. § 1131, an appellant 
must submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).  In 
particular, the Board considers the October 2006 VA examiner's 
opinion to be highly probative evidence showing that the Veteran 
does not have asbestosis.  This opinion indicates that it was 
based upon a comprehensive review of the claims folder, to 
include the medical evidence indicating that the Veteran has 
asbestosis.  This opinion is the most current opinion of record, 
and it shows that the examiner provided a sufficient rationale 
for the conclusion that the Veteran does not have asbestosis.  
Specifically, the examiner indicated that he had reviewed the 
Veteran's C-file, to include Dr. J.F.P.'s April 2005 report, and 
the associated PFT's, as well as a current CT of the thorax, and 
current PFT's.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.); see also Neives-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from the reasoned 
analysis that the medical professional provides in support of 
his/her opinion); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (recognizing the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence").  The examiner stated that the Veteran's CT of the 
thorax did not show infiltrates or densities in the lungs, 
pleural thickening, or pleural calcifications to suggest changes 
of asbestosis, that "current CT (computerized tomography) does 
not show any asbestosis or pleural disease associated with 
asbestos exposure," and that the Veteran has no evidence of any 
lung or pleural disease secondary to asbestos (emphasis added).  
Accordingly, the Board finds that the Veteran does not have 
asbestosis.  

In reaching this decision, the Board has considered the reports 
from Dr. J.F.P. and Dr. J.T.S., which indicate that the Veteran 
has asbestosis.  However, Dr. J.F.P. did not cite to specific 
findings in support the diagnosis of asbestosis, nor did he 
otherwise explain the why the Veteran's lung pathology best fits 
a diagnosis of asbestosis.  With regard to Dr. J.T.S., he 
indicates that the diagnosis is based on the Veteran's "pleural 
and parenchymal X-ray changes and the environment exposure 
history," however, his explanation stops there; he does not 
explain the why the Veteran's lung pathology best fits a 
diagnosis of asbestosis.  In this regard, Dr. J.T.S.'s report 
states that the Veteran had no pleural calcifications, or 
parenchymal infiltrates, nodules, or masses, although there was 
"circumscribed pleural thickening, in profile, along the lateral 
thoracic walls."  However, the October 2006 VA examination 
report, which was based on a CT of the thorax, as well as a more 
current PFT, shows that the examiner states, in part, that this 
testing did not show pleural thickening.  Thus, part of the 
apparent basis for Dr. J.T.S.'s diagnosis, i.e., a finding of 
pleural thickening, is not currently shown.  Given the foregoing, 
this evidence is not considered sufficiently probative to warrant 
the conclusion that the Veteran has asbestosis.  Id.  The Board 
further points out that, even assuming arguendo that the 
existence of asbestosis was established, the Veteran is shown to 
have a 32-year history of heavy exposure to asbestos as a 
steelworker, as opposed to less than two years of exposure during 
service, and that there is no competent evidence to show that 
asbestosis is related to his service.  

Finally, with regard to a respiratory disability other than 
asbestosis, the Veteran was first diagnosed with a respiratory 
disability no earlier than 2003, which is about 46 years after 
separation from service.  This lengthy period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  He is shown to 
have a 40-year (minimum) history of heavy smoking (also 
characterized as 75 pack-years), as well as a long post-service 
history of exposure to asbestos at his place of employment.  
There is no competent evidence of record to show that a 
respiratory disability, to include COPD, is related to his 
service.  In this regard, the only competent opinion is found in 
the October 2006 VA examination report, and this opinion weighs 
against the claim.  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and that 
the claim must be denied.  

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).

The issue on appeal is based on the contention that a respiratory 
disability was caused by service, to include as due to exposure 
to asbestos.  To the extent that the Veteran asserts that he has 
respiratory symptoms, his statements are competent evidence to 
show that he experienced these symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  In this regard, the Veteran has 
not asserted that he had a respiratory disability, or that he 
experienced respiratory symptoms, during service, rather, he 
appears to argue that it manifested after service, but that it is 
due to exposure to asbestos during service.   

Competency of evidence must be distinguished from the weight and 
credibility of the evidence, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence; 
if the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
a veteran's ability to prove his or her claim of entitlement to 
disability benefits based on that competent lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Veteran does not have the requisite skills, knowledge, or 
training, to be competent to provide a diagnosis of a respiratory 
disability, or to state whether such a condition was caused by 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions does not 
render his statements incredible in and of themselves, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of a veteran's lay 
testimony, but the lack of such evidence does not, in and of 
itself, render the lay testimony incredible); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when a 
layperson is competent to identify the medical condition).  In 
this case, the Veteran's service treatment records do not show 
any treatment for a respiratory disability.  His post-service 
medical records do not show the existence of  a respiratory 
disability prior to 2003.  In October 2006, a VA examiner 
determined that he does not have asbestosis, and that his COPD is 
not related to his service.  There is no competent, contrary 
opinion of record.  Given the foregoing, the Board finds that the 
service treatment reports, and the post-service medical evidence, 
outweigh the Veteran's contentions to the effect that he has a 
respiratory disability that is related to his service.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be denied. 

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).   


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in August and October 
of 2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims file.  The 
RO has obtained the Veteran's VA and non-VA medical records.  The 
Veteran has been afforded an examination, and an etiological 
opinion has been obtained.  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

The appeal is denied.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


